Citation Nr: 0025215	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-14 068	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.

Service connection was originally denied for tinnitus and 
anxiety neurosis by an April 1979 rating decision.  
Thereafter, rating decisions issued in February 1994 and 
January 1996 found that new and material evidence had not 
been presented to reopen the claims.  The veteran was 
informed of these decisions, and did not appeal.

This arises from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that new and material 
evidence had not been presented to reopen the claims of 
service connection for PTSD and tinnitus.  The case was 
received at the Board of Veterans' Appeals (Board) on August 
9, 2000.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1971 to April 1974.

2.	In September 2000, the Board was notified by the RO that 
the veteran died on August [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.


		
      Gary L. Gick
	Member, Board of Veterans' Appeals


 



